UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7115



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEVERNE WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-653)


Submitted:   September 20, 2001       Decided:   September 28, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leverne Wilson, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leverne Wilson appeals the district court’s order denying

Wilson’s motion to schedule restitution payments. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Wilson, No. CR-99-653 (D.S.C. June 18,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2